EXHIBIT 99.4 Item 8.Financial Statements and Supplementary Data The information required hereunder is included in this report as set forth in the “Index to Consolidated Financial Statements” on page 1. GENESIS ENERGY, L.P. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES Page Financial Statements of Genesis Energy, L.P. Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets, December 31, 2010 and 2009 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2010, 2009 and 2008 F-3 Consolidated Statements of Comprehensive (Loss) Income for the Years Ended December 31, 2010, 2009 and 2008 F-4 Consolidated Statements of Partners’ Capital for the Years Ended December 31, 2010, 2009 and 2008 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 F-6 Notes to Consolidated Financial Statements F-7 Financial Statements of Significant Equity Investee – Cameron Highway Oil Pipeline Company Independent Auditors’ Report F-51 Balance Sheet, December 31, 2010 F-52 Statement of Operations for the Period from November 23, 2010 to December 31, 2010 F-53 Statement of Cash Flows for the Period from November 23, 2010 to December 31, 2010 F-54 Statement of Partners’ Capital for the Period from November 23, 2010 to December 31, 2010 F-55 Notes to Financial Statements F-56 All financial statement schedules have been omitted because they are not applicable or the required information is presented in the Consolidated Financial Statements or the Notes to the Consolidated Financial Statements. 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Genesis Energy, LLC and Unitholders of Genesis Energy, L.P. Houston, Texas We have audited the accompanying consolidated balance sheets of Genesis Energy, L.P. and subsidiaries (the "Partnership") as of December 31, 2010 and 2009, and the related consolidated statements of operations, comprehensive (loss) income, partners’ capital, and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Genesis Energy, L.P. and subsidiaries at December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Partnership's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 16, 2011 expressed an unqualified opinion on the Partnership's internal control over financial reporting. As discussed in Note 12 to the consolidated financial statements, the accompanying consolidated financial statements have been retrospectively adjusted for a change in operating segments.As discussed in Note 22 to the consolidated financial statements, the accompanying consolidated financial statements have been retrospectively adjusted for the addition of a footnote containing condensed consolidating financial information relating to subsidiary guarantees of registered debt. /s/DELOITTE & TOUCHE LLP Houston, Texas March 16, 2011 (September 26, 2011 as to Notes 12 and 22) F-1 GENESIS ENERGY, L.P. CONSOLIDATED BALANCE SHEETS (In thousands) December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - trade, net Inventories Other Total current assets FIXED ASSETS, at cost Less:Accumulated depreciation ) ) Net fixed assets NET INVESTMENT IN DIRECT FINANCING LEASES, net of unearned income EQUITY INVESTEES AND OTHER INVESTMENTS INTANGIBLE ASSETS, net of amortization GOODWILL OTHER ASSETS, net of amortization TOTAL ASSETS $ $ LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable - trade $ $ Accrued liabilities Total current liabilities SENIOR SECURED CREDIT FACILITIES SENIOR UNSECURED NOTES - DEFERRED TAX LIABILITIES OTHER LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 19) PARTNERS' CAPITAL: Class A common unitholders, 64,575 and 39,488 units issued and outstanding at December 31, 2010 and 2009, respectively Class B common unitholders, 40 units issued and outstanding at December 31, 2010 3 - General partner - Accumulated other comprehensive loss - ) Total Genesis Energy, L.P. partners' capital Noncontrolling interests - Total partners' capital TOTAL LIABILITIES AND PARTNERS' CAPITAL $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 GENESIS ENERGY, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Year Ended December 31, REVENUES: Supply and logistics $ $ $ Refinery services Pipeline transportation services Total revenues COSTS AND EXPENSES: Supply and logistics costs: Product costs Operating costs Refinery services operating costs Pipeline transportation operating costs General and administrative Depreciation and amortization Net loss on disposal of surplus assets 12 29 Impairment expense - - Total costs and expenses OPERATING (LOSS) INCOME ) Equity in earnings of joint ventures Interest expense ) ) ) (Loss) income before income taxes ) Income tax (expense) benefit ) ) NET (LOSS) INCOME ) Net loss attributable to noncontrolling interests NET (LOSS) INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. $ ) $ $ NET INCOME ATTRIBUTABLE TO GENESIS ENERGY, L.P. PER COMMON UNIT: Basic and Diluted $ $ $ WEIGHTED AVERAGE OUTSTANDING COMMON UNITS: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 GENESIS ENERGY, L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (In thousands) Year Ended December 31, Net (loss) income $ ) $ $ Change in fair value of derivatives: Current period reclassification to earnings 33 Changes in derivative financial instruments - interest rate swaps ) ) ) Comprehensive (loss) income ) Comprehensive loss attributable to noncontrolling interests Comprehensive (loss) income attributable to Genesis Energy, L.P. $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 GENESIS ENERGY, L.P. CONSOLIDATED STATEMENTS OF PARTNERS' CAPITAL (In thousands) Partners' Capital Number of Class A Common Class A Common Class B Common General Accumulated Other Comprehensive Non-controlling Units Unitholders Unitholders Partner Loss Interests Total Partners' capital, January 1, 2008 $ $
